 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA
 3
     Rev. Jarmal Jabbar Sanders, M.D.,                       Case No.: 2:20-cv-2299-JAD-DJA
 4
                       Plaintiff                                Order Adopting Report
 5
                                                         & Recommendation and Dismissing Case
 6 v.
                                                                      [ECF Nos. 2, 11]
 7 Donald J. Trump, et al.,
 8
                       Defendants
 9
10            Magistrate Judge Albregts recommends that I dismiss this action, which was transferred

11 here from the Middle District of Alabama, and deny Plaintiff Rev. Jarmal Jabbar Sanders,
                                                   1
12 M.D.’s application to proceed in forma pauperis. The deadline for any party to object to that
13 recommendation was April 21, 2021, and no party filed anything. “[N]o review is required of a
                                                                             2
14 magistrate judge’s report and recommendation unless objections are filed.” Having reviewed
15 the R&R, I find good cause to adopt it, and I do.
16            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

17 Recommendation [ECF No. 11] is ADOPTED. THIS ACTION IS DISMISSED as frivolous,
18 plaintiff’s application to proceed in forma pauperis [ECF No. 2] is DENIED as moot, and the
19 Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.
20
                                                             _________________________________
21                                                           U.S. District Judge Jennifer A. Dorsey
22                                                           Dated: May 4, 2021

23
24
25   1
         ECF No. 11.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                     1
